Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 directed to inventive Group I, claims 1-7, which were non-elected without traverse.  Accordingly, claims 1-7 been cancelled.
Drawings
The drawing submitted 12/17/2021 have been accepted. 
Specification
Examiner notes that the amendment to the specification filed 12/17/2021 has overcome all outstanding objections to the specification. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 12/17/2021 has overcome all outstanding 112(b) rejections. 
Claim Rejections - 35 USC § 102
Examiner notes that the affidavit filed 12/17/2021 has effectively avoided Cho et al. (Cho, Jaehun, et al. “High temperature deformability of ductile flash-sintered ceramics via in-situ compression.” Nature communications 9.1(2018): 1-9, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 8-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawa (US20050079971, hereinafter referred to as Nawa).
Regarding claim 8, Nawa discloses a ceramic material in the form of a compact formed by a method comprising: making the compact of a nanocrystalline powder of the ceramic material (see Nawa at [0029], disclosing a method of producing a ZrO2-Al2O3 composite ceramic … by molding a resulting mixture in a desired shape to obtain a green compact.); and sintering the compact to increase the density thereof (see Nawa at [0029], disclosing sintering the green compact) and simultaneously applying to the compact an electric field that is sufficiently high to introduce dislocations into the ceramic material of the compact (see Nawa at [0025], disclosing that when fine Al2O3 grains of the second phase are dispersed within the ZrO2 grains of the first phase, a residual stress field is locally generated … by the influence of this residual stress field, lots of dislocations occur within the respective ZrO2
While Nawa does not explicitly disclose the dislocations are introduced into the ceramic material to have a sufficiently high dislocation density in grains of the ceramic material so that the compact exhibits a plastic deformation of greater than 2% to at least 8% true strain at temperatures of up to 600 °C, this is an inherent property of the ceramic material, and the ceramic material disclosed by Nawa is sufficiently similar to the instantly claimed ceramic material such that the ceramic material disclosed by Nawa must necessarily possess these same characteristics. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Examiner notes the patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claim 9, Nawa discloses the ceramic material is stabilized zirconia (see Nawa at [0011], disclosing that in the present invention it is essential to use a required amount of CeO2 as a stabilizer in combination with an extremely small amount of Y2O3).
Regarding claim 10, Nawa discloses the ceramic material is yttria-stabilized zirconia (see Nawa at [0011], disclosing that in the present invention it is essential to use a required amount of CeO2 as a stabilizer in combination with an extremely small amount of Y2O3).
Regarding claim 11, while Nawa does not explicitly disclose the ceramic material has a transformation toughening dominated region below 400 °C and exhibits dislocation activity above 400 °C, this is an inherent property of the ceramic material, and the ceramic material disclosed by Nawa is sufficiently similar to the instantly claimed ceramic material such that the ceramic material disclosed by Nawa must necessarily possess these same characteristics. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 12, while Nawa does not explicitly disclose the ceramic material sustains strain of up to about 8% at room temperature, this is an inherent property of the ceramic material, and the ceramic material disclosed by Nawa is sufficiently similar to the instantly claimed ceramic material such that the ceramic 
Regarding claim 13, Nawa discloses the stabilized zirconia has a dominant phase of the tetragonal phase of zirconia (see Nawa at [0030], which discloses a tetragonal ZrO2 powder is obtained by allowing ZrO2 to form a solid solution with the above-defined amounts of CeO2 and Y2O3).
Regarding claim 14, Nawa discloses the yttria-stabilized zirconia has a dominant phase of the tetragonal phase of zirconia. (see Nawa at [0030], which discloses a tetragonal ZrO2 powder is obtained by allowing ZrO2 to form a solid solution with the above-defined amounts of CeO2 and Y2O3).
Regarding claim 15, Nawa discloses the density of the compact is at least 98% of theoretical density (see Nawa at [0038], which discloses Examples 1-20 and Comparative Examples 1 to 5 have a relative density of more than 99%).
Regarding claim 17-19, while Nawa does not explicitly disclose the plastic deformation of the compact is greater than 4% to at least 8% true strain at temperatures of up to 600°C, the plastic deformation of the compact is greater than 2% to at least 8% true strain at temperatures of up to 400°C, or the plastic deformation of the compact is greater than 4% to at least 8% true strain at temperatures of up to 400°C, this is an inherent property of the ceramic material, .
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20040038106, hereinafter referred to as Saito).
Regarding claim 8, Saito discloses a ceramic material in the form of a compact formed by a method comprising: making the compact of a nanocrystalline powder of the ceramic material; and sintering the compact to increase the density thereof and simultaneously applying to the compact an electric field that is sufficiently high to introduce dislocations into the ceramic material of the compact; (see Saito at [0029], disclosing ceramics with naturally high ionic conductivity such as yttria stabilized zirconia). 
While Saito does not explicitly disclose the dislocations are introduced into the ceramic material to have a sufficiently high dislocation density in grains of the ceramic material so that the compact exhibits a plastic deformation of greater than 2% to at least 8% true strain at temperatures of up to 600 °C, this is an inherent property of the ceramic material, and the ceramic material disclosed by Saito is 8˜1014 cm/cm3 may be fabricated with conventional irradiation techniques into ceramics such as, for example yttria stabilized zirconia and doped ceria, which overlaps with the claimed range.
Regarding claim 16, Saito discloses the dislocation density of the dislocations introduced into the grains of the ceramic material is 2x1012m2 to 3x1012m2 (see Saito at the Abstract, disclosing dislocation densities in the range of 108˜1014 cm/cm3 may be fabricated with conventional irradiation techniques into ceramics such as, for example yttria stabilized zirconia and doped ceria, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731